                 Case MDL No. 3004 Document 75 Filed 04/30/21 Page 1 of 4




                                    BEFORE THE UNITED STATES
                                       JUDICIAL PANEL ON
                                    MULTIDISTRICT LITIGATION

IN RE: PARAQUAT                                      )                 MDL NO. 3004
PRODUCTS LIABILITY                                   )
LITIGATION                                           )

    INTERESTED PARTY RESPONSE OF PLAINTIFF JONATHAN RUTHERFORD TO
      MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. § 1407 FOR
          COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

            Pursuant to Rule 6.2(e) of the Rules of Procedure for the Judicial Panel on Multidistrict

Litigation (“Panel”), Plaintiff Jonathan Rutherford 1 (“Movant”) respectfully files this Response
                                                             P0F   P




to the Motion to Transfer with Brief in Support (ECF #1) to the Northern District of California

pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings.

            Movant agrees with Plaintiff Paul Rakoczy’s request for coordinated or consolidated

pretrial proceedings pursuant to 28 U.S.C. § 1407. However, Movant requests that the proceedings

be transferred to the Northern District of Alabama before the Honorable Judge Corey Maze.

      I.       Background and Argument in Support of Centralization

            Movant agrees with the background and arguments set forth in Plaintiff Rakoczy’s motion

and will not belabor the key points favoring centralization. Movant adopts both the background

and the argument in support of centralization in Plaintiff Rakoczy’s brief.

      II.      Argument in Support of the Northern District of Alabama

            Movant requests the Northern District of Alabama as the transferee court and further

requests that Judge Corey Maze preside over the pretrial proceedings. The Northern District of

Alabama is an ideal location for consolidation of these actions because as of April 15, 2021 there




1
    Rutherford v. Syngenta Crop Protection LLC, et al., 2:21-cv-00611-RDP (N.D. AL 2021).

                                                         1
                   Case MDL No. 3004 Document 75 Filed 04/30/21 Page 2 of 4




is only one pending multidistrict litigation in this district court. 2 On the other hand, the Northern
                                                                           P1F   P




District of California has twenty pending multidistrict litigations totaling approximately 6,500

actions. 3 Further, the JUUL and Roundup multidistrict actions are currently pending in the
         P2F   P




Northern District of California. These prominent actions, plus the other eighteen pending actions,

undoubtably consume a large portion of the Northern District of California’s resources in both

staffing and time. Counsel for Movant has talked with other national firms across the country and

believes that this paraquat action has the potential for thousands of cases which would add to the

already voluminous amount of pending actions in the Northern District of California.

        The Northern District of Alabama is an efficient court. According to the September 2020

Federal Management Statistics, the Northern District of Alabama has a fraction of pending cases

compared to the Northern District of California (compare 3,336 pending cases in the Northern

District of Alabama with 12,180 pending cases in the Northern District of California). 4 This case    P3F   P




load difference will play a crucial role in the efficiency of management in this potential action.

While both court systems have a comparable median time from filing to disposition, the Northern

District of Alabama completed substantially more trials over this past year than the Northern

District of California (compare 128 trials in the Northern District of Alabama with 84 trials in the

Northern District of California). 5 The Northern District of Alabama has both the resources and
                                      P4F   P




demonstrated ability to efficiently handle a multidistrict action such as paraquat.

        Within the Northern District of Alabama, the Honorable Judge Corey Maze is an excellent

candidate to efficiently preside over this litigation. Judge Maze spent his practice in the field of


2
  See PENDING MDLs (April 15, 2021), available at https://www.jpml.uscourts.gov/pending-mdls-0 (last accessed
April 29, 2021).
3
  Id.
4
  See FEDERAL CASE MANAGEMENT STATISTICS (September 30, 2020), available at
https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2020.pdf (last accessed April 29,
2021). Total pending cases includes both criminal and civil actions.
5
  Id.

                                                         2
                Case MDL No. 3004 Document 75 Filed 04/30/21 Page 3 of 4




litigation, specifically complex litigation. Judge Maze is well rounded and distinguished in all

aspects of lawyering. Prior to his appointment, Judge Maze routinely litigated in the highest court

levels – including the United States Supreme Court. Judge Maze was formerly the Solicitor

General of Alabama. Then when the Deepwater Horizon oil spill occurred, Judge Maze was

selected to serve as the chief of the Alabama Attorney General’s Special Litigation unit and acted

as the primary counsel in complex civil matters such as the BP Deepwater Horizon oil spill as well

as the ongoing opioid crisis. Judge Maze worked closely with Judge Carl Barbier from the Eastern

District of Louisiana in the BP MDL, No. 2179. Alabama was chosen as the only state to conduct

discovery in that MDL, and Judge Maze was instrumental in that process and in worked closely

with Judge Barbier and Magistrate Shushan. Currently, Judge Maze is not presiding over any

multidistrict action and therefore will be able to devote his attention to this singular multidistrict

action rather than multiple multidistrict litigations. Judge Maze’s prior litigation experience and

focus on complex litigation will prove to be an invaluable asset for the efficient administration of

this action.

        Judge Maze is centrally located in Birmingham, Alabama. Birmingham has the largest

airport in the state with direct flights to many major cities – including New York City, Dallas, and

Chicago. Birmingham-Shuttlesworth International Airport is less than 5 miles from the Northern

District Courthouse in Birmingham, AL. Birmingham also has a lower average cost for travel

compared to most other cities or states like California. Further, in light of COVID-19 and its impact

on the judicial system as a whole, the new normal is shifting to remote hearings, depositions, and

discovery in general. The Hugo L. Black United States Courthouse in Birmingham is fully

equipped with all the needed technology to conduct any and all litigation aspects remotely as well

as in person.



                                                  3
              Case MDL No. 3004 Document 75 Filed 04/30/21 Page 4 of 4




   III.      Conclusion

          For the foregoing reasons, Movant joins in Plaintiff Rakoczy’s motion for centralization

and requests the Panel to transfer all pending cases, and all subsequently filed tag-along cases, to

the Northern District of Alabama before the Honorable Judge Corey Maze.

Date: April 30, 2021

                                                     Respectfully Submitted,

                                                     /s/ Rhon E. Jones
                                                     U




                                                     Rhon E. Jones (JON093)
                                                     BEASLEY, ALLEN, CROW,
                                                     METHVIN, PORTIS & MILES, P.C.
                                                     218 Commerce Street
                                                     Montgomery, AL 36104
                                                     Telephone: (334) 269-2343
                                                     Fax: (334) 954-7555
                                                     rhon.jones@beasleyallen.com




                                                 4
